In his application for rehearing, inter alia, appellee complains of being cast for costs that accrued after the alleged tender was made. He insists that we were in error in holding that a tender, as required by law, was made; and we concur in this position.
To evidence the alleged tender, defendant simply attached to his answer his personal check in plaintiff's favor for the amount admitted to be due by him, and stated in the answer that the check was intended as a tender thereof. Nothing further was done or said on the subject. This action manifestly does not meet legal requirements for a real tender. To correct the error, a rehearing is not necessary. Code Prac. art. 547.
And, for the reasons assigned our former decree herein is amended by condemning defendant to pay all costs. The rehearing is refused. *Page 131